Fourth Court of Appeals
                                       San Antonio, Texas
                                              October 8, 2020

                                           No. 04-20-00427-CV

IN RE Gustavo GARCIA-SILLER, Archbishop of the Archdiocese of San Antonio, and Acting
on Behalf of the Archdiocese of San Antonio, and Anita Valencia, as Independent Administrator
                               of the Estate of Virgilio Elizondo

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

        On September 28, 2020, relators filed a Motion for Rehearing En Banc. The court
requests a response to that motion from the real party in interest no later than October 15, 2020,
2020. If the respondent would like to file a response, it is invited to do so on the same schedule
as the response from the real party in interest.

        In addition, on October 2, 2020, relators filed a petition for writ of mandamus with the
Texas Supreme Court. We ORDER the parties to file supplemental briefing addressing this
court’s jurisdiction to consider the pending Motion for Rehearing En Banc. We ORDER
relators to file supplemental briefing addressing that issue no later than October 15, 2020. We
ORDER real party in interest to file supplemental briefing addressing that issue 7 days after
relators file their supplemental briefing. This supplemental briefing is limited to 2,000 words per
side, and should only address this court’s jurisdiction to issue mandamus relief in this
proceeding.


           This proceeding arises out of Cause No. 2015-CI-08589, styled John Doe v. Roman Catholic Archdiocese
           1

of San Antonio, by and through the Apostolic Administrator and Archbishop Gustavo Garcia-Siller and Archbishop
Emeritus Patrick Flores, their predecessors and successors, as Archbishop of the Roman Catholic Archdiocese of
San Antonio, Father Jesus Armando Dominguez, the Estate of Father Virgilio Elizondo, Deceased; Bishop Gerald
R. Barnes, his predecessors and successors, as Bishop of the Diocese of San Bernardino, in its assumed or common
name; the Roman Catholic Bishop of San Bernardino, a Corporate sole aka Diocese of San Bernardino, pending in
the 131st Judicial District Court, Bexar County, Texas, the Honorable Karen H. Pozza presiding.
It is so ORDERED on October 8, 2020.

                                        PER CURIAM

ATTESTED TO: _____________________________
             Michael A. Cruz,
             Clerk of Court